                                                                              Case 8:20-ap-01123-SC    Doc 7 Filed 10/27/20 Entered 10/27/20 17:04:17           Desc
                                                                                                       Main Document     Page 1 of 2


                                                                               1
                                                                               2
                                                                                                                                       FILED & ENTERED
                                                                               3
                                                                               4                                                             OCT 27 2020
                                                                               5
                                                                                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                               6                                                        Central District of California
                                                                                                                                        BY bolte      DEPUTY CLERK


                                                                               7
                                                                               8                     UNITED STATES BANKRUPTCY COURT
                                                                               9         CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                              10 In re
                                                                                                                              Case No.: 8:18-bk-10969-SC
                                                                              11 LUMINANCE RECOVERY CENTER,
                                                                                 LLC, a California limited liability company, Matter assigned to Scott C.
                                                                              12 et al.,                                      Clarkson
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                              13               Debtors.                         Chapter 7
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              14
                                                                              15
                                                                              16 SCOTTSDALE
                                                                                 COMPANY,
                                                                                             INSURANCE                          Adversary Proceeding No. 8:20-ap-
                                                                                                                                01123
                                                                              17         Plaintiff,
                                                                                                                                ORDER OF CONSOLIDATION
                                                                              18          v.

                                                                              19 MICHAEL E. CASTANON,
                                                                              20          Defendant.

                                                                              21 RICHARD
                                                                                 Trustee,
                                                                                          A. MARSHACK, Chapter 7

                                                                              22           Intervenor.
                                                                              23
                                                                              24
                                                                                          Upon the oral motion of Defendant Richard A. Marshack, Chapter 7 Trustee
                                                                              25
                                                                                   on September 30, 2020 to consolidate this case with a related adversary proceeding
                                                                              26
                                                                                   filed by the Trustee styled Marshack v. Scottsdale Insurance Company, Adv. 8:20-
                                                                              27
                                                                                   ap-1104-SC, the Court hereby ORDERS:
                                                                              28
                                                                              Case 8:20-ap-01123-SC         Doc 7 Filed 10/27/20 Entered 10/27/20 17:04:17   Desc
                                                                                                            Main Document     Page 2 of 2


                                                                               1          That pursuant to Bankr. R. 7042, and Fed. R. Civ. P. 42(b), the following
                                                                               2 cases are consolidated:
                                                                               3          Scottsdale Insurance Co. v. Michael E. Castanon, et al., Adv. Proceeding No.
                                                                               4 8:20-ap-01123
                                                                               5          Marshack v. Scottsdale Insurance Company, Adv. Proceeding No. 8:20-ap-
                                                                               6 1104-SC.
                                                                               7
                                                                               8          IT IS SO ORDERED.
                                                                               9
                                                                              10
                                                                              11
                                                                              12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                              13
COZEN O’CONNOR

                                                      LOS ANGELES, CA 90017




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24   Date: October 27, 2020

                                                                              25
                                                                              26
                                                                              27
                                                                              28
